OPINION
Opinion By
Justice LANG-MIERS.
On May 10, 2012, this Court reinstated this appeal and gave appellants ten days to respond to appellee’s March 29, 2012 motion to dismiss. Appellants have not filed a response or otherwise communicated with this Court regarding the appeal.
To invoke this Court’s jurisdiction, a party must file a timely notice of appeal. See Tex.R.App. P. 25.1(b). A notice of appeal must be filed within thirty days of the date of judgment if no motion for new trial is filed or within ninety days of the date of judgment if a motion for new trial is filed. See Tex.R.App. P. 26.1.
The judgment being appealed was signed on December 14, 2011. Because no timely motion for new trial was filed, the notice of appeal was due, at the latest, on January 18, 2012. Appellants filed their notice of appeal on January 28, 2012, ten days past its due date. Appellants have not filed a motion for extension of time to file the notice of appeal or otherwise explained the delay.
Appellants’ notice of appeal failed to invoke this Court’s jurisdiction because it was untimely filed. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex.R.App. P. 42.3(a).